DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-16, in the reply filed on 06/16/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/16/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“trackable element” in claim 1 and all dependents thereof;
“deformation member” in claim 11 and all dependents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Regarding the “trackable element” the specification fails to disclose adequate structure. 
Regarding the “deformation element” the specification discloses “The deformation member 23 is made of a shape memory material.” ([0114] of the pre-grant publication of the instant application). Therefore, the means-plus-function limitation of “deformation element” has been interpreted as a shape memory material or any equivalents thereof in light of the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, regarding claim 1 and all dependents thereof, the structure of the limitation “trackable element”, which has been interpreted under 35 USC 112(f), has not been sufficiently disclosed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “trackable element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Claypool et al. (US 2007/0123894, May 31, 2007, hereinafter “Claypool”) in view of Murphy et al. (US 2008/0208081, August 28, 2008, hereinafter “Murphy”).
Regarding claim 1, Claypool discloses a registration device ([0034]-[0035]), comprising: 
a fixing member (pin guide 210 in Fig. 1, reproduced below, and corresponding description); 
a frame connected to the fixing member (housing 200 in Fig. 1 and corresponding description), at least one trackable element mounted on the frame (tracking element 216 in Fig. 1 and corresponding description); and 
a collection device connected to the fixing member (array of pins 400 in Fig. 1 and corresponding description). 

    PNG
    media_image1.png
    398
    700
    media_image1.png
    Greyscale

Claypool fails to disclose wherein the collection device is configured to simultaneously collect multiple point data from an object to be registered.
However, Murphy teaches, in the same field of endeavor, wherein the collection device is configured to simultaneously collect multiple point data from an object to be registered (“a designator or probe 26. The probe 26 may be used in conjunction with the computer functionality 18 to track any point in a field 17 of the position/orientation sensor 16. One of the fiducials 14 is attached to probe 26 for tracking purposes. The surgeon, nurse, or other user touches the tip of probe 26 to a point such as a landmark on bone structure and actuates the foot pedal 20 or otherwise instructs the computer 18 to note the landmark position. The position/orientation sensor 16 "sees" the position and orientation of fiducial 14, "knows" where the tip of probe 26 is relative to that fiducial 14, and calculates and stores the point or other position designated by probe 26 when the foot pedal 20 is hit or other command is given to the computer 18. The computer 18 can also display on monitor 24 the identified point whenever desired and in whatever form or fashion or color. Thus, probe 26 can be used to designate landmarks on bone structure in order to allow the computer 18 to store and track, relative to movement of the fiducial 14, virtual or logical information, such as mechanical axis 28 of the femur 12, medial/lateral axis 30 and anterior/posterior axis 32 of femur 12, tibia 10 and other body parts in addition to any other virtual or actual construct or reference.” [0064]; also see “Alternatively, the surgeon or other person uses the probe 26 to select any desired anatomical landmarks or references to register body parts and related constructs. These points are registered in three dimensional space by the system 100 and are tracked relative to the fiducials 14 on the patient anatomy which are preferably placed intraoperatively. FIG. 11 shows the surgeon using probe 26 to designate or register landmarks on the condylar portion of femur 12 using probe 26 in order to feed to the computer 18 the position of one point needed to determine, store, and display the epicondylar axis. (See FIG. 16 which shows the epicondylar axis and the anterior-posterior plane and for lateral plane.) Although registering points using actual bone structure such as in FIG. 11 is one way to establish the axis, a cloud of points approach by which the probe 26 is used to designate multiple points on the surface of the bone structure can be employed, as can moving the body part and tracking movement to establish a center of rotation as discussed above.” [0071]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Claypool with wherein the collection device is configured to simultaneously collect multiple point data from an object to be registered as taught by Murphy in order to register aspects of anatomy with a tracking system ([0070] of Claypool). 
Regarding claim 2, Claypool modified by Murphy discloses the limitations of claim 1 as stated above, Murphy was specifically relied upon above regarding the point data from the object to be registered. Claypool further discloses wherein the collection device comprises at least one of: a first collection device configured to collect a first group of point data from the object to be registered; and a second collection device configured to collect a second group of point data from the object to be registered; wherein the first collection device comprises a plurality of pointed probes, and the second collection device comprises a plurality of blunt probes (see Fig. 2 and corresponding description; also see “To further facilitate the action of the pins, they may be sharpened to a conical point, chisel point, and/or other suitable tip geometry” [0018]; also see “blunting the pin 400 tips” [0040]).
Regarding claim 3, Claypool further discloses wherein the plurality of pointed probes are arranged in an array; and/or the plurality of blunt probes are arranged in an array (“Where a plurality of pins is provided, they may be arranged in an array of rows and columns.” [0019]).
Regarding claim 4, Claypool further discloses wherein each of the pointed probes and/or the blunt probes comprises: a hollow housing (“They may also be solid or hollow. Hollow tipped pins may present sharp cutting rims as well as permit irrigation and/or aspiration through the pins. For example, the pins may be in the form of hollow tubes with sharpened chisel-shaped tips similar to a hypodermic needle.” [0018]; also see “enlarged annular collar 220” in Figs. 4-5 and corresponding descriptions); and a probe pin which is at least partially disposed in the housing and is axially moveable (see pins inside collar 220 in Figs. 4-5 and corresponding descriptions; also see [0037]); wherein the housing is connected to the fixing member (see 210 in Figs. 3-5 and corresponding descriptions), and two ends of the probe pin protrude out of the housing (see pins in Figs. 4-5 and corresponding descriptions).
Regarding claim 5, Claypool further discloses wherein a retractable member is provided in the housing, a rear end of the retractable member is connected to the housing, and a front end of the retractable member is connected to the probe pin (“individual limiters 230 are provided for each pin 400 in the form of a ring encircling each pin 400 in sliding relationship. A link 232 connects each limiter 230 to the housing 200. The links 232 independently move each limiter 230 to reposition it relative to the pins 400. Thus, the pins 400 can be limited to any desired pattern of pin projection.” [0037]).
Regarding claim 11, Claypool further discloses wherein the second collection device comprises a deformation member configured to deform correspondingly to a surface to be registered after being abutted against the surface be registered (drive mechanism 300 in Figs. 1, 9 and corresponding descriptions; also see e.g. “shape memory alloys” in [0021]).
Regarding claim 12, Claypool further discloses wherein a plurality of through holes are defined in the deformation member, and each of the through holes receives a pointed probe which is axially movable (“The drive mechanism 300 includes a perforated proximal face 302. The holes 304 in the proximal face 302 also receive and support the pins 400 in longitudinal sliding relationship.” [0030]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Claypool in view of Murphy as applied to claims 1-2 above and further in view of Glassman et al. (US 2020/0337782, filed April 24, 2019, hereinafter “Glassman”).
Regarding claim 7, Claypool modified by Murphy discloses the limitations of claim 2 as stated above but fails to disclose wherein at least one of the pointed probes is at least partially located within one of the blunt probes and is axially movable.
However, Glassman teaches, in the same field of endeavor, wherein at least one of the pointed probes is at least partially located within one of the blunt probes and is axially movable (“a portion of the reamer head 224 protrudes out of the opening 226 of the insertion end 202b” [0037]; also see Fig. 2B and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Claypool with wherein at least one of the pointed probes is at least partially located within one of the blunt probes and is axially movable as taught by Glassman in order to provide a specific surgical tool ([0037] of Glassman).
Regarding claim 8, Claypool modified by Murphy and Glassman discloses the limitations of claim 7 as stated above. Glassman was specifically relied on above to teach and at least a part of the pointed probe is located in the blunt probe and is moveable axially back and forth. Claypool further discloses wherein each of the blunt probes comprises: a hollow housing connected to the fixing member (“They may also be solid or hollow. Hollow tipped pins may present sharp cutting rims as well as permit irrigation and/or aspiration through the pins. For example, the pins may be in the form of hollow tubes with sharpened chisel-shaped tips similar to a hypodermic needle.” [0018]; also see “enlarged annular collar 220” in Figs. 4-5 and corresponding descriptions); and a blunt probe pin that is at least partially disposed in the housing and is axially moveable (see pins in Figs. 4-5 and corresponding descriptions; also see “blunting the pin 400 tips” [0040]); wherein each of the pointed probes comprises a pointed probe pin (“To further facilitate the action of the pins, they may be sharpened to a conical point, chisel point, and/or other suitable tip geometry” [0018]).

Allowable Subject Matter
Claims 6, 9-10, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to disclose or suggest “wherein the retractable member is a spring, the retractable member is sleeved over the probe pin, an end of the housing which is close to the fixing member is provided with a stop collar, the probe pin has a stepped surface, the rear end of the retractable member is connected to the stop collar, and the front end of the retractable member is connected to the stepped surface” of claim 6 in combination with intervening limitations. 
The prior art of record fails to disclose or suggest “wherein a first retractable member is provided in the housing, and a second retractable member is provided inside an end of the blunt probe pin that is far away from the fixing member, wherein a rear end of the first retractable member is connected to the housing, and a front end of the first retractable member is connected to the blunt probe pin; and wherein a rear end of the second retractable member is connected to the blunt probe pin, and a front end of the second retractable member is connected to the pointed probe pin” of claim 9 in combination with intervening limitations.
The prior art of record fails to disclose or suggest “wherein the pointed probe comprises a housing and a probe pin disposed in the housing, the probe pin is moveable back and forth along an axial direction of the housing, a rear end of the probe pin protrudes out of a rear end of the housing, a front end of the probe pin protrudes out of a front end of the housing and is received in a corresponding one of the through holes.” of claim 13 in combination with intervening limitations.
Claims 10, 14, and 15 have been objected to as allowable over the prior art of record at least due to their dependency on claims 9 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793